Title: Michael Garber to James Monroe, 1 June 1812 (Abstract)
From: Garber, Michael
To: Monroe, James


1 June 1812, Washington. “I have invented a new method of constructing and throwing a Bomb Shell upon which the resistance of the atmosphere will be so small as that the shell may be sent three times the distance, which the same quantity of Powder, would send a common one; & with much the greater accuracy as it flies thro’ the air on the principle of a rifle Ball. I am fully convinced that I can throw the shell at the distance of a mile with sufficient accuracy and effect to force it thro’ the sides of any Ship of the line, or any Machine equally strong.” Requests that an experiment be made at New York at public expense. Seeks no compensation should the experiment fail, but if successful will rely on the generosity of his government “for reasonable remuneration.” Asks that his request be laid before the president and, if granted, that the “necessary means” be sent to him at Hollidaysburg in Huntingdon County, Pennsylvania, so that he can proceed to New York. In a postscript adds: “The expense of casting this shell will not be greater than a common one.”
